Citation Nr: 0417575	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-28 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the upper front jaw with tooth loss.

2.  Entitlement to service connection for residuals of a 
cervical spine injury.

3.  Entitlement to service connection for residuals of a 
right wrist injury with fusion.

4.  Entitlement to service connection for residuals of a 
right knee injury.

5.  Entitlement to service connection for residuals of a left 
knee injury.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right shoulder injury.

8.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral sprain with referred pain to the left hip.

9.  Entitlement to an initial compensable rating for 
residuals of a nose injury.

10.  Entitlement to an initial compensable rating for a 
residual scar from removal of a right wrist ganglion cyst.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had verified active service from November 1996 to 
May 2002.

This appeal to the Board of Veterans Appeals (Board) arises 
from April and May 2003 rating actions that denied service 
connection for residuals of injury to the upper front jaw 
with tooth loss; residuals of cervical spine, right wrist, 
and bilateral knee injuries; and a right ankle disability.  
That rating action also granted service connection for 
residuals of a right shoulder injury and for lumbosacral 
sprain with referred pain to the left hip (each assigned an 
initial 10 percent rating), and for residuals of a nose 
injury and for a residual scar from removal of a right wrist 
ganglion cyst (each assigned an initial noncompensable 
rating).  A Notice of Disagreement with the denials of 
service connection and with each of the latter initial 
ratings assigned was received in May 2003, and a Statement of 
the Case was issued in August 2003.  A Substantive Appeal was 
received in October 2003.

Because the claims for higher evaluations for residuals of 
right shoulder injury, lumbosacral sprain with hip pain, 
residuals of a nose injury, and residual right wrist scar 
involve disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized each of these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Although the record contains letters from the RO in January 
and September 2002 addressing some VCAA notice and duty to 
assist provisions, the record does not contain correspondence 
from the RO that sufficiently addresses, with respect to all 
claims on appeal, the duty, imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), requiring VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103; see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also request the veteran 
to provide all evidence in his possession.  After providing 
the required notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The VCAA also requires VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

In this case, the veteran has indicated that he had 
additional military service from July 1988 to January 1996.  
However, appellate review discloses that no such period of 
service has been verified by the service department, and the 
claims file contains only incomplete service medical records 
from this period of service.  The Board finds that, on 
remand, the RO should contact the service department to 
verify this period of service and obtain complete service 
medical records from the National Personnel Records Center 
(NPRC).  

The Board also notes that, by regulatory amendment effective 
August 30, 2002, substantive changes were made to the 
schedular criteria for rating skin diseases, as set forth in 
38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-7833.  See 67 
Fed. Reg. 49596-49599 (July 31, 2002).  Thus, adjudication of 
the claim for an initial compensable rating for a residual 
scar from removal of a right wrist ganglion cyst in this case 
must involve consideration of both the former and revised 
applicable rating criteria, with due consideration given to 
the effective date of the change in criteria.  See VAOPGCPREC 
07-03 and 03-00.  Given the intervening change in the 
applicable criteria for rating skin diseases effective August 
2002, and the need for medical findings responsive to the 
former and revised rating criteria, the Board finds that this 
case must be remanded to the RO to arrange for the veteran to 
undergo further VA dermatological examination, and to 
thereafter readjudicate the claim under both the former and 
revised applicable criteria for rating scars.

Further, with respect to the claim for an initial compensable 
rating for residuals of a nose injury, the Board finds that 
equitable adjudication of this claim requires a remand for 
the veteran to undergo additional VA otolaryngological 
examination in order to obtain clinical findings responsive 
to the rating criteria for this disability.

The veteran is hereby advised that failure to report for any 
scheduled examination(s), without good cause, shall result in 
denial of the claim(s).  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for any scheduled examination(s), the RO must obtain and 
associate with the claims file (a) copy(ies) of all notices 
of the date and time of such examination(s) sent to him by 
the pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  The Supplemental SOC (SSOC) that explains 
the bases for the RO's determinations should include citation 
to and discussion of all additional legal authority 
considered-specifically, the revised applicable criteria for 
rating scars-as well as, with respect to the claims for 
higher initial ratings, whether "staged rating" (assignment 
of different ratings for distinct time periods based on the 
facts found), pursuant to Fenderson, 12 Vet. App. at 126, is 
warranted.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards all of the claims 
on appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the disabilities at 
issue that are not currently of record.   

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claims within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  The RO should contact the service 
department and request them to verify any 
period of the veteran's active service on 
or about July 1988 to January 1996.  All 
responses received should be associated 
with the claims file.  

4.  The RO should contact the NPRC and 
request the veteran's complete service 
medical records from any verified period 
of service on or about July 1988 to 
January 1996.  This should specifically 
include complete entrance and separation 
physical examination reports.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA dermatological 
examination of his residual scar from 
removal of a right wrist ganglion cyst.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.    

The examiner should describe the 
manifestations of the veteran's residual 
scar from removal of a right wrist 
ganglion cyst in accordance with 
pertinent rating criteria for evaluation 
of the condition.  Specifically, the 
length and width of the scar, as well as 
its area in terms of square inches or 
centimeters, should be noted.  The 
examiner should render specific findings 
as to whether the scar is deep (with 
underlying soft tissue damage), 
superficial (not associated with 
underlying soft tissue damage), or 
unstable (where, for any reason, there is 
frequent loss of covering of skin over 
the scar), and whether it causes limited 
motion or other function of the wrist; is 
poorly nourished, with repeated 
ulceration; and/or is tender and painful 
on objective demonstration.  

All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.
  
6.  Also after all available records 
and/or responses have been associated 
with the claims file, the RO should 
arrange for the veteran to undergo 
examination by a VA otolaryngologist 
(ear, nose and throat physician) to 
obtain information as to the extent and 
severity of his residuals of a nose 
injury.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.    

The examiner should describe the 
manifestations of the veteran's residuals 
of a nose injury in accordance with 
pertinent rating criteria for evaluation 
of the condition.  The doctor should 
specifically comments as to whether the 
veteran's residuals of a nose injury 
produce (a) only slight symptoms or (b) 
marked interference with breathing space.

All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

7.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of all notices of the date 
and time of such examination(s) sent to 
him by the pertinent VA medical facility.  

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  In adjudicating the 
claims for higher initial ratings, the RO 
must document its consideration of 
"staged rating," pursuant to Fenderson, 
cited to above.  Moreover, in 
adjudicating the claim for an initial 
compensable rating for a residual scar 
from removal of a right wrist ganglion 
cyst, the RO should specifically consider 
the former and revised applicable 
criteria for rating scars. 
  
11.  In any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (that includes citation 
to and discussion of the revised 
applicable criteria for rating scars, as 
well as clear reasons and bases for all 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.
  
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


